Mr. Justice Wole
delivered the opinion of the court.
José Barbosa and others were accused of having obstructed a policeman in the discharge of his duties and ao-'«¡uitted. At the conclusion of this trial José Barbosa, accused of having an illegal still, was tried therefor and con-*259vieted. In the statement of the case before ns on appeal it appears that by the consent of both parties the conrt considered testimony given in the previous trial as being before it in this case. If there was any informality it was waived and the action of the court can not be attacked on appeal, especially as no objection was made in the conrt below. This disposes of the first error assigned by appellant.
Error is also assigned because the court permitted evidence of the existence of a still when according to appellant the best evidence would have been the production of the still itself. However, evidence of eye-witnesses of the existence of a still is primary and not secondary. The complaint stated that the still was produced in court and it was brought to the municipal court. However, no point is made that this statement in the original complaint was material or that there was a variance.
Some other errors alleged in the brief were not set forth in an assignment of errors. It is no assignment of error to say in blanket form, as did the appellant, that the court erred in the overruling of his objections. The errors should be set forth seriatim in an assignment of errors. The matters overruled do not appear to be fundamental. There was sufficient proof of the guilt of the appellant.
Nor was it error for the court to impose a fine without putting the subsidiary jail sentence, although the practice suggested is better.
The judgment must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and. Franco Soto concurred.